DETAILED ACTION
The amendment filed on 02/08/2021 has been entered and fully considered. Claims 14-16 are canceled. Claims 1-13 and 17-20 are pending. Claims 1-12 have been withdrawn from consideration. Claims 13 and 17-20 are considered on merits, of which claim 13 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 4,313,929)(Morita).
Regarding claim 13, Morita discloses an automatic analyzing apparatus comprising:
a dispense unit configured to dispense a reagent to each of a plurality of standard samples each containing a detection target in a known concentration, the reagent comprising an insoluble carrier to which an ingredient to be bonded to the detection target is attached (col. 5, lines 34-40);
a photometry unit configured to obtain photometric intensities for the standard samples  by optically measuring each of reaction liquids of the respective standard samples dispensed with the reagent (Fig. 3, col. 7, lines 57-64);
a memory configured to store (a) information for different photometry timings for the standard samples of different detection target concentrations (Fig. 3), and (b) a photometry timing line indicative of different time points to obtain information for the 
processing circuitry configured to generate, based on photometry results obtained at the photometry timings, calibration data indicative of a correlation between a reaction time and a concentration, (Curves A. B. C, D, E and F) (Fig. 6, col. 3, lines 57-64, col. 9, lines 34-41), wherein:
the photometry timings are gradually delayed as a photometry object turns from a higher concentration sample of the standard samples to a lower concentration sample of the standard samples (Fig. 6, Table D), and
the processing circuitry is configured to acquire intensity curves based on the obtained photometric intensities and adopt intersections between the intensity curves and the photometry timing line as the photometry timings, the intensity curves each representing a time course of the photometric intensities for the corresponding one of the standard samples (Fig. 3 & 6, col. 9, lines 34-41).
Morita teaches that the photometry timings are gradually delayed as a photometry object turns from a higher concentration sample of the standard samples to a lower concentration sample of the standard samples (Fig. 6, Table D, col. 3, lines 6-10). Morita further teaches that “Immediately thereafter the measurement of intensity of the scattered light was started and the time required for the increment (Δ) of intensity of the scattered light as defined in Example 3 to reach 10% was measured with a stop watch from the starting time of the measurement. The results are shown in Table-D and FIG. 6. Using FIG. 6, it is possible to determine the concentrations of Fg in unknown samples.” (col. 9, lines 34-41). Here, Morita teaches a photometry timing point (the time required) that intersects at the intensity curves, when the increment (Δ) of intensity of the scattered light at the intensity curves reaches 10%, as the standard for determining the concentrations of Fg in unknown samples.
Regarding claim 17, Morita discloses that wherein the photometry timing line is set so that the time points to obtain the photometric intensities are gradually delayed as a photometry object turns from the standard sample of a higher concentration to the standard sample of a lower concentration (Fig. 6, col. 9, lines 40-41).

Regarding claim 19, Morita discloses that wherein the processing circuitry is configured to generate the calibration data based on reaction times for the photometry timings (Fig. 6, col. 9, lines 40-41).
Regarding claim 20, Morita discloses wherein the discharge unit is configured to dispense the reagent to a subject sample (col. 5, lines 34-40), 
the photometry unit is configured to obtain photometric intensities for the subject sample by optically measuring a reaction liquid of the subject sample dispensed with the reagent (Fig. 3, col. 7, lines 57-64), and
the processing circuitry is configured to acquire an intensity curve (Fig. 3) for the subject sample, which represents a time course of the photometric intensities for the subject sample (col. 7, lines 57-64), based on the obtained photometric intensities for the subject sample, and to generate analysis data based on information obtained at an intersection between the intensity curve for the subject sample and the photometry timing line (Fig. 6) and on the calibration data (col. 9, lines 40-41).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The Office Action cites Figs. 3 and 6 of the ‘929 patent as well as col. 9, lines 40-41 in its analysis of those elements. However, the Office Action has not identified how there are intersections between the intensity curves and the photometry timing line that are being adopted as the photometry timings. Indeed, the information of Figs. 3 and 6 are not shown to intersect at all. Thus, the subject matter of claim 13 and its dependent claims is not anticipated by the ‘929 patent” (remark, page 7-8).
Examiner respectfully disagrees. Morita teaches that the photometry timings are gradually delayed as a photometry object turns from a higher concentration sample of the standard samples to a lower concentration sample of the standard samples (Fig. 6, the time required for the increment (Δ) of intensity of the scattered light as defined in Example 3 to reach 10% was measured with a stop watch from the starting time of the measurement. The results are shown in Table-D and FIG. 6. Using FIG. 6, it is possible to determine the concentrations of Fg in unknown samples.” (col. 9, lines 34-41). Here, Morita teaches a photometry timing point (the time required) that intersects at the intensity curves, when the increment (Δ) of intensity of the scattered light at the intensity curves reaches 10%, as the standard for determining the concentrations of Fg in unknown samples.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797